Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Media & Entertainment Holdings, Inc. (the “Company”) on Form 10-Q for the three months ended September 30, 2007 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), each of the undersigned, in the capacities and on the dates indicated below, hereby certifies pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operation of the Company. Date: November 9, 2007 /s/ Herbert A. Granath Name: Herbert A. Granath Title: Chairman of the Board and Chief Executive Officer (Principal Executive Officer) Date: November 9, 2007 /s/ Robert C. Clauser, Jr. Name: Robert C. Clauser, Jr. Title: Executive Vice President and Chief Financial Officer (Principal Financial Officer)
